COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sarjak Container Lines Singapore PTE. Limited v. Barbara
                            Semons
Appellate case number:      01-21-00508-CV
Trial court case number:    1155769
Trial court:                County Civil Court at Law No. 3 of Harris County
       On October 20, 2021, Eugene J. McDonald filed a motion and application for
admission pro hac vice to appear before the Court in this appeal on behalf of appellant
Sarjak Container Lines Singapore Pte. Limited (“Sarjak”). Ashley T. Parrish, a licensed
Texas attorney, and local counsel for Sarjak, filed a motion in support of Mr. McDonald’s
motion for admission pro hac vice. The motion conforms with Rule XIX of the Texas
Rules Governing Admissions to the Bar of Texas. See TEX. RULES GOVERN. BAR ADM’N
R. XIX(a) (West 2018).
      The motion for admission pro hac vice of Mr. McDonald includes a certificate of
conference stating that appellee, Barbara Semons, is not opposed to the relief sought by the
motion for admission pro hac vice. See TEX. R. APP. P. 10.3. Accordingly, the motion for
admission pro hac vice of Eugene J. McDonald is granted.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris____
                    Acting individually  Acting for the Court

Date: ___October 28, 2021______